DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
The dash “_” in “of_first” in claim 5, line 5 should be deleted.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The step of “measuring a valley width between each pair of a plurality of first first-pass programming distributions” in claim 5, lines 2-3, is neither disclosed n the specification or shown in any of the drawings.
According to the specification, paragraph [0040], lines 1-2, the processing measures a valley width between each pair of the first-pass programming distributions”.
There is only a first first-pass programming distribution disclosed in the specification, paragraph [0037], lines 7-8; therefore, the recitation of “each pair of a plurality of first first-pass programming distributions” may be in error and should be “each pair of a plurality of first-pass programming distributions”.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a remaining PV target values” in claims 3 and 19 is unclear to indicate “a remaining PV target value” or “a plurality of remaining PV target values”.
Claims 3 and 19 each recites the limitation "the remaining first-pass programming distributions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and claims 1-4, respectively, of U.S. Patent No. 10,629,278. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the system of claims 1-12 is used to perform the method of claims 1-12.
Regarding claim 1: Claim 1 of the patent recites a system to perform a method comprising:
determining that a first programming pass of a programming operation has been performed on a memory cell of a memory component (claim 1, lines 5-7); and
performing a dynamic program targeting (DPT) operation on the memory cell to calibrate a first program-verify (PV) target value that results in an adjustment to a placement of a first first-pass programming distribution and a second PV target value that results in an adjustment to a placement of a second first-pass programming distribution before a second programming pass of the programming operation is performed on the memory cell.
Regarding claim 2: Claim 2 of the patent recites the system to perform the method of claim 1, further comprising:
performing a second DPT operation on the memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution before the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 3: Claim 3 of the patent recites the system to perform the method of claim 1, further comprising:
performing one or more DPT additional operations on the memory cell to calibrate a remaining PV target values that result in adjustments to placements of each of the remaining first- pass programming distributions before the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 4: Claim 4 of the patent recites the system to perform the method of claim 1, further comprising: 
performing a second DPT operation on the memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution after the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 5: Claim 5 of the patent recites the system to perform the method of claim 1, further comprising:
measuring a valley width between each pair of a plurality of first first-pass programming distributions;
determining a net-zero adjustment to at least two PV target values corresponding to the plurality of first-pass programming distributions; and 
adjusting the at least two PV target values according to the net-zero adjustment, wherein the at least two PV target values comprises the first PV target value and the second PV target value.
Regarding claim 6: Claim 6 of the patent recites the system to perform the method of claim 1, further comprising:
calculating a difference error count between each pair of a plurality of first-pass programming distributions;
determining a first adjustment amount to the first PV target value and a second adjustment amount to the second PV target value based on the difference error counts;
adjusting the first PV target value by the first adjustment amount; and
adjusting the second PV target value by the second adjustment amount.
Regarding claim 7: Claim 7 of the patent recites the system to perform the method of claim 1, wherein the memory component comprises a block comprising a plurality of memory cells organized in a plurality of wordline groups, wherein the memory cell is a sample cell of a first wordline group of the plurality of wordlines groups. 
Regarding claim 8: Claim 8 of the patent recites a system to perform the method of claim 7, wherein the block further comprises a second sample memory cell of a second wordline group of the plurality of wordlines groups, wherein the method further comprises:
determining that the first programming pass has been performed on the second sample memory cell; and
performing a second DPT operation on the second sample memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of a fourth first-pass programming distribution before the second programming pass is performed on the second sample memory cell.
Regarding claim 9: Claim 9 of the patent recites a system to perform the method of claim 1, wherein the memory component comprises a first block comprising the memory cell and a second block comprising a second memory cell, and wherein the method further comprises:
determining that the first programming pass has been performed on the second memory cell; and
performing a second DPT operation on the second memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of a fourth first-pass programming distribution before the second programming pass is performed on the second memory cell.
Regarding claim 10: Claim 10 of the patent recites the system to perform the method of claim 1, wherein the memory cell, after the first programming pass, comprises the first first-pass programming distribution, the second first-pass programming distribution, a third first-pass programming distribution, and a fourth first-pass programming distribution, wherein a third PV target value that results in an adjustment to a placement of the third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of the fourth first-pass programming distribution are fixed while the first PV target value and the second PV target value are calibrated.
Regarding claim 11: Claim 11 of the patent recites the system to perform the method of claim 10, wherein the memory cell, after the second programming pass, comprises eight second-pass programming distributions and eight PV target values.
Regarding claim 12: Claim 12 of the patent recites the system to perform the method of claim 1, wherein: 
the memory cell, after the first programming pass, comprises: 
eight first-pass programming distributions including the first first-pass programming distribution and the second first-pass programming distribution; and 
eight PV target values including the first PV target value and the second PV target value; and 
the memory cell, after the second programming pass, comprises: 
sixteen second-pass programming distributions; and sixteen PV target values.
	Regarding claims 17-20: It would have been obvious to one of ordinary skill in the art to recognize that there is a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device of claim 1, cause the processing device to perform the operations recited in claims 17-20.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,629,278. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-16 are anticipated by claims 13-16 of the patent.
Regarding claim 13. Claim 13 of the patent recites a method comprising: 
initiating a block programming sequence on a block of a memory component, the block programing sequence comprising at least a first programming pass and a second programming pass (claim 13, lines 2-5); and 
before the second programming pass is performed, performing a dynamic program targeting (DPT) operation on a first sample page stack in the block until at least two programing distributions of the first sample page stack are balanced (claim 13, lines 10-14)
Regarding claim 14: Claim 14 of the patent recites the method of claim 13, further comprising sampling the first sample page stack to obtain a number of programming distributions comprising a first programming distribution, a last programming distribution, and a plurality of intervening programming distributions, wherein performing the DPT operation on the first sample page stack comprises performing the DPT operation on the first sample page stack until the plurality of intervening programming distributions are balanced between the first programming distribution and a second programming distribution.
Regarding claim 15: Claim 15 of the patent recites the method of claim 13, wherein the first sample page stack is in a first wordline group, and wherein the method further comprises:
during block programming of a second sample page stack in a second wordline group, interrupting the block programming sequence before the second programming pass of a second sample page stack is performed;
while the block programming sequence of the second sample page stack is interrupted, performing a second DPT operation on the second sample page stack until at least two programing distributions of the second sample page stack are balanced; and
resuming the block programming sequence.
Regarding claim 16: Claim 16 of the patent recites the method of claim 13, wherein the first sample page stack is in a first wordline group, and wherein the method further comprises:
initiating a second block programming sequence on a second block of the memory component, the second block programing sequence comprising at least a first programming pass and a second programming pass;
during block programming of a second sample page stack in a second wordline group in the second block, interrupting the second block programming sequence before the second programming pass of the second block programming sequence is performed; 
while the second block programming sequence is interrupted, performing a second DPT operation on the second sample page stack until at least two programing distributions of the first sample page stack are balanced; and
resuming the second block programming sequence.
Claims 1-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13, and 1 and 3-5, respectively, of U.S. Patent No. 11,089,416. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been oto one of ordinary skill in the art to recognize that the system of claims 1 and 3-13 of the patent is used to perform the method of claims 1-12.
Regarding claim 1: Claim 1 of the patent recites a system to perform a method comprising:
determining that a first programming pass of a programming operation has been performed on a memory cell of a memory component (claim 1, lines 5-7); and
performing a dynamic program targeting (DPT) operation (claim 1, lines 10-12) on the memory cell to calibrate a first program-verify (PV) target value that results in an adjustment to a placement of a first first- pass programming distribution and a second PV target value that results in an adjustment to a placement of a second first-pass programming distribution (adjust a placement of the first programming distribution relative to the second programming distribution, claim 1, lines 16-18) before a second programming pass of the programming operation is performed on the memory cell (claim 1, lines 8-10).
Regarding claim 2: Claim 3 of the patent recites a system to perform the method of claim 1, further comprising:
performing a second DPT operation on the memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution before the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 3: Claim 4 of the patent recites the system to perform the method of claim 1, further comprising:
performing one or more DPT additional operations on the memory cell to calibrate a remaining PV target values that result in adjustments to placements of each of the remaining first- pass programming distributions before the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 4: Claim 5 of the patent recites the system to perform the method of claim 1, further comprising: 
performing a second DPT operation on the memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution after the second programming pass of the programming operation is performed on the memory cell.
Regarding claim 5: Claim 6 of the patent recites the system to perform the method of claim 1, further comprising:
measuring a valley width between each pair of a plurality of first first-pass programming distributions;
determining a net-zero adjustment to at least two PV target values corresponding to the plurality of first-pass programming distributions; and 
adjusting the at least two PV target values according to the net-zero adjustment, wherein the at least two PV target values comprises the first PV target value and the second PV target value.
Regarding claim 6: Claim 7 of the patent recites the system to perform the method of claim 1, further comprising:
calculating a difference error count between each pair of a plurality of first-pass programming distributions;
determining a first adjustment amount to the first PV target value and a second adjustment amount to the second PV target value based on the difference error counts;
adjusting the first PV target value by the first adjustment amount; and
adjusting the second PV target value by the second adjustment amount.
Regarding claim 7: Claim 8 of the patent recites the method of claim 1, wherein the memory component comprises a block comprising a plurality of memory cells organized in a plurality of wordline groups, wherein the memory cell is a sample cell of a first wordline group of the plurality of wordlines groups.
Regarding claim 8: Claim 9 of the patent recites the system to perform the method of claim 7, wherein the block further comprises a second sample memory cell of a second wordline group of the plurality of wordlines groups, wherein the method further comprises:
determining that the first programming pass has been performed on the second sample memory cell; and
performing a second DPT operation on the second sample memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of a fourth first-pass programming distribution before the second programming pass is performed on the second sample memory cell.

Regarding claim 9: Claim 10 of the patent recites the system to perform the method of claim 1, wherein the memory component comprises a first block comprising the memory cell and a second block comprising a second memory cell, and wherein the method further comprises:
determining that the first programming pass has been performed on the second memory cell; and
performing a second DPT operation on the second memory cell to calibrate a third PV target value that results in an adjustment to a placement of a third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of a fourth first-pass programming distribution before the second programming pass is performed on the second memory cell.
Regarding claim 10: Claim 11 of the patent recites the system to perform the method of claim 1, wherein the memory cell, after the first programming pass, comprises the first first-pass programming distribution, the second first-pass programming distribution, a third first-pass programming distribution, and a fourth first-pass programming distribution, wherein a third PV target value that results in an adjustment to a placement of the third first-pass programming distribution and a fourth PV target value that results in an adjustment to a placement of the fourth first-pass programming distribution are fixed while the first PV target value and the second PV target value are calibrated.

Regarding claim 11: Claim 12 of the patent recites the system to perform the method of claim 10, wherein the memory cell, after the second programming pass, comprises eight second-pass programming distributions and eight PV target values.
Regarding claim 12: Claim 13 of the patent recites the system to perform the method of claim 1, wherein: 
the memory cell, after the first programming pass, comprises: 
eight first-pass programming distributions including the first first-pass programming distribution and the second first-pass programming distribution; and 
eight PV target values including the first PV target value and the second PV target value; and 
the memory cell, after the second programming pass, comprises: 
sixteen second-pass programming distributions; and 
sixteen PV target values.
Regarding claims 17-20: It would have been obvious to one of ordinary skill in the art to recognize that there is a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device of claim 1, cause the processing device to perform the operations recited in claims 17-20.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19 and 20 of U.S. Patent No. 11,089,416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, 19 and 20 of the patent recite all the limitations of claims 13-15.
Regarding claim 13: Claim 17 of the patent recites a method comprising: 
initiating a block programming sequence on a block of a memory component, the block programing sequence comprising at least a first programming pass and a second programming pass (claim 17, lines 2-5); and 
before the second programming pass is performed (claim 17, lines 8-9), performing a dynamic program targeting (DPT) operation on a first sample page stack in the block until at least two programing distributions of the first sample page stack are balanced (claim 17, lines 11-12). 
Regarding 14: Claim 19 of the patent recites the method of claim 13, further comprising sampling the first sample page stack to obtain a number of programming distributions comprising a first programming distribution, a last programming distribution, and a plurality of intervening programming distributions, wherein performing the DPT operation on the first sample page stack comprises performing the DPT operation on the first sample page stack until the plurality of intervening programming distributions are balanced between the first programming distribution and a second programming distribution.
Regarding claim 15: Claim 20 of the patent recites the method of claim 13, wherein the first sample page stack is in a first wordline group, and wherein the method further comprises:
during block programming of a second sample page stack in a second wordline group, interrupting the block programming sequence before the second programming pass of a second sample page stack is performed;
while the block programming sequence of the second sample page stack is interrupted, performing a second DPT operation on the second sample page stack until at least two programing distributions of the second sample page stack are balanced; and
resuming the block programming sequence.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,069416. Although the claims at issue are not identical, they are not patentably distinct from each other because 16 would have been obvious over, the reference claim.
Regarding claim 16: Claim 20 of the patent recites the method of claim 13, wherein the first sample page stack is in a first wordline group, and wherein the method further comprises:
during block programming of a second sample page stack in a second wordline group in the second block, interrupting the second block programming sequence before the second programming pass of the second block programming sequence is performed; 
 the second block programming sequence is interrupted, performing a second DPT operation on the second sample page stack until at least two programing distributions of the first sample page stack are balanced; and
resuming the second block programming sequence.
It would have been obvious to one of ordinary skill in the art to recognize that before performing the above steps, it is necessary to perform the step of “initiating a second block programming sequence on a second block of the memory component, the second block programing sequence comprising at least a first programming pass and a second programming pass” since the block programming of a second sample page stack in a second wordline group must be in a second block to perform the method of claim 16.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirakawa (US 2019/0088340) discloses a memory system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827